 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
July 1, 2003 (the “Effective Date”), by and between Nextel Communications, Inc.,
a Delaware corporation (the “Company”), and Timothy M. Donahue (the
“Executive”).

WITNESSETH:

     WHEREAS, the Executive is an employee of the Company and serves the Company
as the President and Chief Executive Officer and as a member of the Board of
Directors of the Company;

     WHEREAS, the Executive and the Company are parties to an Employment
Agreement dated February 1, 1996, as amended by an Addendum to Employment
Agreement dated March 24, 1997 (the “Prior Employment Agreement”), and the
Executive and the Company desire to enter into this new employment agreement
which will supersede the Prior Employment Agreement; and

     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:

     1. Employment.

             (a) The Company will continue to employ the Executive and the
Executive will continue to be employed by the Company upon the terms and
conditions set forth herein.

             (b) The employment relationship between the Company and the
Executive shall be governed by the general employment policies and practices of
the Company, including without limitation, those relating to the Company’s Code
of Corporate Conduct, confidential information and avoidance of conflicts,
except that when the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or practices, this Agreement shall
control.

     2. Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of three (3) years commencing on the Effective Date
and shall continue through the third anniversary of the Effective Date (the
“Employment Term”); provided, however, that at the end of the initial Employment
Term and on each succeeding anniversary of the Effective Date, the Employment
Term will be automatically extended by an additional year, unless twelve
(12) months prior to the end of the initial Employment Term or any such
succeeding anniversary date either the Executive or the Company has given the
other written notice of nonrenewal.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties of the Executive.

             (a) The Executive shall serve as the President and Chief Executive
Officer of the Company, and agrees to serve as an officer of any Subsidiary as
may be requested from time to time by the Board of Directors of the Company (the
“Board”). The Executive shall report directly to the Board. In such capacity as
President and Chief Executive Officer of the Company, the Executive shall
exercise general day-to-day supervisory responsibility and operational and
management authority over the affairs of the Company and its Subsidiaries. For
purposes of this Agreement, “Subsidiary” shall mean any entity, corporation,
partnership (general or limited), limited liability company, entity, firm,
business organization, enterprise, association or joint venture in which the
Company directly or indirectly controls 50% or more of the voting interest.

             (b) Subject to the provisions of Section 9, during the Employment
Term, the Company agrees to use its reasonable best efforts to cause the
Executive to be renominated as a director of the Company (a “Director”). If so
elected, the Executive shall serve as a Director of the Company; and if elected,
the Executive shall also serve as (i) a member of any committee of the Board,
whether now existing or hereafter created, and (ii) a member of the board of
directors of any Subsidiary or affiliate of the Company.

             (c) Throughout the Employment Term, the Executive shall, except as
may from time to time be otherwise agreed in writing by the Company and during
reasonable vacations as set forth in Section 7 hereof and authorized leave,
devote his best efforts, full attention and energies during his normal working
time to the business of the Company, the responsibilities provided for the
President and Chief Executive Officer in the Company’s By-laws, and such other
related duties and responsibilities as may from time to time be reasonably
prescribed by the Board or any committee or person delegated by the Board, in
each case, within the framework of the Company’s policies and objectives.

             (d) Throughout the Employment Term and provided that such
activities do not contravene the provisions of Sections 3(a) and (b) or
Section 10, 11, 13 and 14 hereof and provided further the Executive does not
engage in any other substantial business activity for gain, profit or other
pecuniary advantage which materially interferes with the performance of his
duties hereunder, the Executive may participate in any governmental,
educational, charitable or other community affairs and serve as a member of the
governing board of any such organization or private or public for profit
companies, subject in each case to the prior approval of the Board. The
Executive may retain all fees and other compensation from any such service and
the Company shall not reduce his compensation by the amount of such fees.

     4. Compensation.

             (a) Base Salary. During the Employment Term the Company shall pay
to the Executive a base salary of not less than one million dollars ($1,000,000)
per annum (the “Base Salary”), payable at the times and in the manner consistent
with the Company’s general policies regarding compensation of senior executive
employees. The Base Salary will be reviewed not less than annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased (but not decreased) in the Compensation Committee’s sole

 



--------------------------------------------------------------------------------



 



discretion. The Base Salary shall be payable in accordance with the Company’s
normal payroll schedule. The Executive’s position shall be classified as pay
grade EX4 or better (as adjusted for any changes to the Company’s system of
classifying employees by salary grade level implemented subsequent to the
Effective Date).

             (b) Incentive Compensation. The Executive will continue to be
eligible to participate in any short-term and long-term incentive compensation
plans, annual bonus plans and such other management incentive programs or
arrangements of the Company approved by the Board that are generally available
to the Company’s senior executives, including, but not limited to, the Nextel
Communications, Inc. Cash Compensation Deferral Plan, as may be amended from
time to time.

             (i) Annual Performance Bonus. During the Employment Term, the
Executive shall be entitled to participate in an annual bonus plan (the “Bonus
Plan”), with such opportunities as may be determined by the Compensation
Committee (“Target Bonuses”); provided, however, that effective for the bonus
year ending December 31, 2003, and thereafter during the Employment Term, the
Executive will participate in the Bonus Plan at a minimum annual Target Bonus
opportunity of 150% of his Base Salary and shall be entitled to receive full
payment of any award under the Bonus Plan determined pursuant to such Bonus Plan
(a “Bonus Award”).

             (ii) Long-Term Performance Bonus. During the Employment Term, the
Executive shall be entitled to participate in the Nextel Long-Term Incentive
Plan effective January 1, 2002, or any successor plan, program, agreement or
arrangement (the “LTIP”), with such opportunities, if any, as may be determined
by the Compensation Committee (“Target Award Opportunities”); provided, however,
that for the 2004-2005 LTIP performance period, the Executive will participate
in the LTIP at a minimum Target Award Opportunity of two million seven hundred
thousand dollars ($2,700,000).

             (iii) Incentive bonuses, if earned, shall be paid when incentive
compensation is customarily paid to the Company’s senior executives in
accordance with the terms of the applicable plans, programs or arrangements.

             (iv) Pursuant to the Company’s applicable incentive or bonus plans
as in effect from time to time, the Executive’s incentive compensation during
the term of this Agreement may be determined according to criteria intended to
qualify under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”).

             (c) Equity Compensation. The Executive shall continue to be
eligible to participate in the Nextel Communications, Inc. Amended and Restated
Incentive Equity Plan (as amended and restated as of November 16, 2000), as may
be further amended from time to time, (the “Incentive Equity Plan”).

 



--------------------------------------------------------------------------------



 



             (i) Deferred Shares. Effective as of August 11, 2003, the Board
will award to the Executive 1,000,000 Deferred Shares (as such term is defined
in the Incentive Equity Plan) of common stock of the Company, par value $.001
per share (“Common Stock”), (the “Deferred Shares Award”). Subject to the terms
and conditions of the deferred shares award agreement evidencing such grant,
one-third (1/3) of the Deferred Shares Award shall vest and become
nonforfeitable on each of the first three (3) anniversaries of the Effective
Date.

             (ii) Stock Options. (A) The Board will grant to the Executive in
calendar year 2004 an option to purchase a minimum of 250,000 shares of Common
Stock (the “2004 Option Award”). Subject to the terms and conditions of the
option agreement evidencing such grant, one-half (1/2) of the 2004 Option Award
shall vest and become exercisable on each of the first two (2) anniversaries of
the date of grant; provided, however, that if the second half of the 2004 Option
Award has not vested on or before June 30, 2006, such installment shall vest on
June 30, 2006. (B) The Board will grant to the Executive in calendar year 2005
an option to purchase a minimum of 250,000 shares of Common Stock (the “2005
Option Award”). Subject to the terms and conditions of the option agreement
evidencing such grant, the 2005 Option Award shall vest on the first anniversary
of the date of grant; provided, however, that if the 2005 Option Award has not
vested on or before June 30, 2006, such installment shall vest on June 30, 2006.

     5. Benefits.

             (a) During the Employment Term, the Company shall make available to
the Executive, on no less favorable terms and conditions than those available to
other senior executives and subject to the terms and conditions of the
applicable plans, participation for the Executive and his eligible dependents in
(i) Company-sponsored group health, major medical, pension and profit sharing,
401(k) and employee welfare benefit plans, programs and arrangements (the
“Employee Plans”) and such other usual and customary benefits in which senior
executives of the Company participate from time to time, and (ii) such fringe
benefits and perquisites as may be made available to senior executives of the
Company as a group, including, but not limited to, long-term disability
insurance, life insurance coverage and the Nextel Communications, Inc. Change of
Control Retention Bonus and Severance Pay Plan, or any successor plan, program,
agreement or arrangement (the “Change of Control Plan”).

             (b) The Executive acknowledges that the Company may change its
benefit programs from time to time which may result in certain benefit programs
being amended or terminated for its senior executives generally.

     6. Expenses. The Company shall pay or reimburse the Executive for
reasonable and necessary business expenses incurred by the Executive in
connection with his duties on behalf of the Company in accordance with the
Company’s Travel and Expense Policy and any other of its expense policies
applicable to senior executives of the Company, following submission by the
Executive of reimbursement expense forms in a form consistent with such expense
policies.

 



--------------------------------------------------------------------------------



 



     7. Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to twenty (20) days of
vacation per 12-month period and subject to the terms and conditions of the
Company’s vacation policy applicable to senior executives. The duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.

     8. Place of Performance. In connection with his employment by the Company,
the Executive shall be based at the principal executive offices of the Company
in the vicinity of Fairfax County, Virginia, except for travel reasonably
required for Company business.

     9. Termination.

             (a) Termination by the Company for Cause or Resignation by the
Executive Without Good Reason. If, prior to the expiration of the Employment
Term, the Executive’s employment is terminated by the Company for Cause, as
defined in Section 9(d), or if the Executive resigns from his employment
hereunder without Good Reason, as defined in Section 9(f), the Executive shall
not be eligible to receive Base Salary or to participate in any Employee Plans
with respect to future periods after the date of such termination or resignation
except for the right to receive vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan. Conditioned upon the Executive
delivering to the Company a release in a form reasonably satisfactory to the
Company with all periods for revocation expired, the Executive shall be entitled
to receive a pro rata portion of any earned but unpaid Bonus Award and LTIP
Target Award Opportunity, if any, to which he would otherwise be entitled for
the Company’s fiscal year during which his termination of employment occurs (but
not for any later years) in accordance with the then existing terms of such cash
incentive compensation, which shall not be payable until the Compensation
Committee has determined that any incentive targets have been achieved and the
subsequent designated payout date has arrived.

             (b) Termination by the Company Without Cause or Resignation by the
Executive for Good Reason. If, prior to the expiration of the Employment Term,
the Executive’s employment is terminated by the Company without Cause or the
Executive terminates his employment hereunder for Good Reason, conditioned upon
the Executive delivering to the Company a release in a form reasonably
satisfactory to the Company with all periods for revocation expired,
notwithstanding any provision in the terms of any incentive compensation plan or
agreement to the contrary, the Executive shall be entitled to:

             (i) receive from the Company his Base Salary then in effect for two
(2) years (the “Severance Period”), payable through periodic payments with the
same frequency as the Company’s payroll schedule following the termination of
the Executive’s employment;

             (ii) for the Severance Period, continue participation in the
Company’s health care, life and long-term disability plans, substantially on the
same basis that the Executive participated in such health care, life and
long-term disability plans prior to the termination of his employment; provided,
however, that benefits

 



--------------------------------------------------------------------------------



 



otherwise receivable by the Executive pursuant to this Section 9(b)(ii) shall be
applied against the maximum period of continuation coverage provided under
Section 4980B of the Code (“COBRA Coverage”);

             (iii) (A) receive full payment of the Bonus Award for the Company’s
fiscal year during which his termination of employment occurs, (B) receive full
payment of the Bonus Award for the next fiscal year following the fiscal year
during which his termination of employment occurs and (C) receive payment of a
pro rata portion of the Bonus Award for the second year following the fiscal
year in which the Executive’s employment terminates (such pro rata formula shall
be determined based on the number of months of service provided by the Executive
during the fiscal year in which his termination of employment occurs), in each
case at the greater of the annual Target Bonus or actual performance for such
fiscal year in accordance with the then existing terms of such cash incentive
compensation, which shall not be payable until the Compensation Committee has
determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived;

             (iv) receive full payment of any Target Award Opportunity to which
he would otherwise be entitled for the LTIP performance period during which his
termination of employment occurs (but not for any later years) at the greater of
target or actual performance for such LTIP performance period in accordance with
the then existing terms of the LTIP, which shall not be payable until the
Compensation Committee has determined that any incentive targets have been
achieved and the subsequent designated payout date has arrived; and

             (v) accelerated vesting of any unvested Deferred Shares Award,
restricted shares and stock options, including the 2004 Stock Option Award and
the 2005 Stock Option Award, granted to the Executive which have not otherwise
vested and any vested stock options shall remain outstanding and exercisable for
the Employment Term (including any prior extensions thereof).

          Notwithstanding the foregoing, if the Executive terminates his
employment for Good Reason due to the relocation of the Executive’s principal
place of work, as set forth in Section 9(f)(iii), in lieu of payments set forth
under Section 9(b)(i), (ii), (iii), (iv) and (v), the Executive shall be
entitled to receive the compensation and benefits provided under
Sections 9(b)(i), (ii) and (iii) for a maximum period of twelve (12) months.

             (c) Termination by Death or Disability. If the Executive dies or
becomes Disabled, as defined in Section 9(e), prior to the expiration of the
Employment Term, the Executive’s employment will terminate and the Executive, or
in the case of death, notwithstanding any provisions in the terms of any
incentive compensation plan or agreement to the contrary, the Executive’s
beneficiary, or if none, the Executive’s estate, shall be entitled to:

             (i) receive an amount equal to 12 months Base Salary payable
through periodic payments with the same frequency as the Company’s payroll
schedule;

 



--------------------------------------------------------------------------------



 



             (ii) in the case of Disability, continue participation in any
health care and life plans for a period of 12 months or in the event of the
Executive’s death, receive any health care benefits under the terms of the
Employee Plans;

             (iii) receive a pro rata portion of the Executive’s Bonus Award and
LTIP Target Award Opportunity, if any, for the Company’s fiscal year in which
the Executive’s death or Disability occurs (but not for any later years) payable
in accordance with the then existing terms of such cash incentive compensation,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
date has arrived; and

             (iv) accelerated vesting of any unvested Deferred Shares Award,
restricted shares and stock options, including the 2004 Stock Option Award and
the 2005 Stock Option Award, and exercise of any unexercised vested stock
options for a period of one (1) year following termination due to the
Executive’s death or Disability;

provided, however, if the Executive also becomes entitled to receive benefits
under a long-term disability plan (“LTD Plan”) now or hereafter paid for by the
Company, then the Executive’s death or disability benefits under Section 9(c)(i)
(calculated on a monthly basis) shall be reduced by the amount of the benefits
paid under such LTD Plan.

(d) Cause. For purposes of this Agreement, “Cause” shall mean:

             (i) any act or omission constituting a material breach by the
Executive of any provisions of this Agreement or the willful failure by the
Executive to perform his duties hereunder (other than any such failure resulting
from the Executive’s Disability), after demand for performance is delivered by
the Company that identifies the manner in which the Company believes the
Executive has not performed his duties, if, within thirty (30) days of such
demand, the Executive fails to cure any such failure capable of being cured;

             (ii) any intentional act or misconduct materially injurious to the
Company or any Subsidiary, financial or otherwise, or the misappropriation,
fraud, embezzlement or conversion by the Executive of the Company’s or any of
its Subsidiary’s property in connection with Executive’s duties or in the course
of Executive’s employment with the Company;

             (iii) the conviction or plea of no contest of the Executive for any
felony or the indictment of the Executive for any felony involving fraud, moral
turpitude, embezzlement or theft in connection with the Executive’s duties or in
the course of the Executive’s employment with the Company;

             (iv) the commission of any intentional or knowing violation of any
antifraud provision of the federal or state securities laws or the Board
reasonably believes that the Executive has committed any of the acts referred to
in this Section 9(d)(iv);

 



--------------------------------------------------------------------------------



 



             (v) there is a final, non-appealable order in a proceeding before a
court of competent jurisdiction or a final order in an administrative proceeding
finding that the Executive committed any willful misconduct or criminal activity
(excluding traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

             (vi) current alcohol or prescription drug abuse affecting work
performance;

             (vii) current illegal use of drugs; or

             (viii) violation of the Company’s Code of Corporate Conduct.

     For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive written notice of termination by the Company
along with a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board then in office (excluding the Executive if the
Executive is then a member of the Board) at a meeting of the Board called and
held for such purpose, after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel (if the
Executive chooses to have counsel present at such meeting), to be heard before
the Board, finding that, in the good faith opinion of the Board, the Executive
had committed an act constituting “Cause” as herein defined and specifying the
particulars thereof in detail.

(e) Disability. For purposes of this Agreement, “Disability” or “Disabled” shall
mean:

             (i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position on
a full-time basis for at least six (6) months in any 12-month period as
determined by the Board in its reasonable discretion, and within thirty
(30) days after a notice of termination is thereafter given by the Company, the
Executive shall not have returned to the full-time performance of the
Executive’s duties; or

             (ii) the Executive becomes eligible to receive benefits under the
Company’s LTD Plan, as defined in Section 9(c);

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

 



--------------------------------------------------------------------------------



 



(f) Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

             (i) the Company’s material breach of this Agreement (after failure
to cure in thirty (30) days);

             (ii) the assignment of the Executive without his consent to a
position, responsibilities or duties of a materially lesser status or degree of
responsibility than his position, responsibilities or duties at the Effective
Date; or

             (iii) relocation of the Executive’s principal place of work more
than thirty (30) miles without the Executive’s consent.

          (g) No Mitigation Obligation. The Executive will not be required to
mitigate the amount of any payment made pursuant to Section 9 of this Agreement
by seeking other employment or otherwise. Except as otherwise provided by
applicable law, the Executive’s coverage under the Company’s welfare benefit
plans will terminate when the Executive becomes eligible for coverage under any
employee benefit plan made available by another employer and covering the same
type of benefits. The Executive shall notify the Company within thirty (30) days
after becoming eligible for coverage of any such benefits.

          (h) Forfeiture. Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder shall be
forfeited to the extent of any amounts payable after any breach of Section 10,
11, 12, 13, 14 or 16 by the Executive.

          10. Confidential Information; Statements to Third Parties.

          (a) During the Employment Term and on a permanent basis upon and
following termination of the Executive’s employment, the Executive acknowledges
that:

             (i) all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form) or maintained in the mind or memory of the Executive and whether compiled
or created by the Company, which derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, of a proprietary,
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) shall be the exclusive property of the Company, and by way of
illustration, but not limitation, shall include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trade marks, service
marks, copyrights (whether registered or unregistered), artwork, and contacts at
or knowledge of customers or prospective customers of the Company; and

 



--------------------------------------------------------------------------------



 



             (ii) the Proprietary Information of the Company gained by the
Executive during the Executive’s association with the Company was or will be
developed by and/or for the Company through substantial expenditure of time,
effort and money and constitutes valuable and unique property of the Company and
that reasonable efforts have been put forth by the Company to maintain the
secrecy of its Proprietary Information, that such Proprietary Information is and
will remain the sole property of the Company, and that any retention or use by
the Executive of Proprietary Information after the termination of the
Executive’s services for the Company will constitute a misappropriation of the
Company’s Proprietary Information.

          (b) The Executive further acknowledges and agrees that he will take
all affirmative steps reasonably necessary or required by the Company to protect
the Proprietary Information from inappropriate disclosure during and after his
employment with the Company.

          (c) The Executive further agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, or other written, photographic, electronic, or other tangible material
containing or constituting Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, regardless
of medium, shall be and are the exclusive property of the Company to be used by
him only in the performance of his duties for the Company. All such materials or
copies thereof and all tangible things and other property of the Company in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned) in good condition, on or before
five (5) business days subsequent to the earlier of: (i) a request by the
Company or (ii) the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, disability, termination by
the Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.

          (d) The Executive further agrees that his obligation not to disclose
or to use information and materials of the types set forth in Sections 10(a),
10(b) and 10(c) above, and his obligation to return materials and tangible
property, set forth in Section 10(c) above, also extends to such types of
information, materials and tangible property of customers of the Company,
consultants for the Company, suppliers to the Company, or other third parties
who may have disclosed or entrusted the same to the Company or to the Executive.

          (e) The Executive further acknowledges and agrees that he will
continue to keep in strict confidence, and will not, directly or indirectly, at
any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Proprietary Information of the Company without limitation
as to when or how the Executive may have acquired such Proprietary Information
and that he will not disclose any Proprietary Information to any person or
entity other than appropriate employees of the Company or use the same for any
purposes (other than in the performance of his duties as an employee of the
Company) without written approval of the Board, either during or after his
employment with the Company.

 



--------------------------------------------------------------------------------



 



          (f) Further the Executive acknowledges that his obligation of
confidentiality will survive, regardless of any other breach of this Agreement
or any other agreement, by any party hereto, until and unless such Proprietary
Information of the Company has become, through no fault of the Executive,
generally known to the public. In the event that the Executive is required by
law, regulation, or court order to disclose any of the Company’s Proprietary
Information, the Executive will promptly notify the Company prior to making any
such disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded the Proprietary
Information.

          (g) The Executive’s obligations under this Section 10 are in addition
to, and not in limitation or preemption of, all other obligations of
confidentiality which the Executive may have to the Company under the Company’s
policies, general legal or equitable principles or statutes and which will
remain in full force and effect following the termination of the Executive’s
employment.

          (h) During the Employment Term and following his termination of
employment:

             (i) the Executive shall not, directly or indirectly, make or cause
to be made any statements to any third parties criticizing or disparaging the
Company, any of its Subsidiaries or any affiliates of the Company or its
Subsidiaries (collectively, the “Company Group”) or commenting on the character
or business reputation of the Company Group. The Executive further hereby agrees
that, without the prior written consent of the Board, unless otherwise required
by law, the Executive shall not (A) publicly comment in a manner adverse to the
Company Group concerning the status, plans or prospects of the business of the
Company Group or (B) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group; and

             (ii) the Company shall comply with its policies regarding public
statements with respect to the Executive;

provided, however, that nothing herein shall be interpreted to preclude honest
and good faith reporting by the Executive to appropriate Company or legal
enforcement authorities.

(i) The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 that results in material detriment to the Company
would cause irreparable harm to the Company, and that the Company’s remedy at
law for any such violation would be inadequate. In recognition of the foregoing,
the Executive agrees that, in addition to any other relief afforded by law or
this Agreement, including damages sustained by a breach of

 



--------------------------------------------------------------------------------



 



this Agreement and any forfeitures under Section 9(h), and without the necessity
or proof of actual damages, the Company shall have the right to enforce this
Agreement by specific remedies, which shall include, among other things,
temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

     11. Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and for a period ending
two (2) years after the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, disability, termination by
the Company or termination by the Executive:

          (a) the Executive hereby covenants and agrees that he shall not,
directly or indirectly, individually or on behalf of any other person or entity
do or suffer any of the following, engage or be interested in (whether as owner,
stockholder, investor, partner, lender, consultant, employee, agent, director or
otherwise) in any business, activity or enterprise which is then competing with
or planning to compete with the business of any division or operation of the
Company Group within any United States territory or state, in which the Company
Group is conducting the business of providing wireless local area network (e.g.,
“802.11” or “Wi-Fi” wireless services) or any other business authorized by the
Federal Communications Commission (“FCC”) to provide “commercial mobile radio
service” as that term is defined by the FCC (47 C.F.R. § 20.3), (the
“Territory”), provided, however, that the Executive’s ownership of less than one
percent (1%) of any class of stock in a publicly traded corporation shall not be
deemed a breach of this Section 11; and

          (b) the Executive acknowledges that due to his unique and special
contributions to the Company Group in his positions as specified in Section 3,
he will be privy to and ultimately responsible for every type of Proprietary
Information generated by the Company Group, so that his employment in any
capacity for a competing business will create an unreasonable and real risk of
disclosure, inevitable or otherwise, of Proprietary Information. The Executive
further acknowledges that due to his talents, skills and experience, the
restrictions contained herein are reasonable and will not deprive him of his
ability to obtain commensurate employment or work in a non-competing business
activity or enterprise, and will not impose an undue hardship on him.

     12. Election to Extend Non-Competition and Non-Solicitation Covenants. If
the Executive’s employment terminates pursuant to Section 9(b), and the
Executive has delivered a release to the Company as provided in Section 9(b),
the Executive may elect to extend the covenants set forth in Sections 11(a) and
(b) and Sections 13(a), (b), (c) and (d) (the “Non-Competition and the
Non-Solicitation Covenants”) for one additional year (the “Extension Period”) by
giving the Company written notice of such election to extend no later than
ninety (90) days prior to the expiration of the Severance Period. The Executive
must elect to extend all of the Non-Competition and the Non-Solicitation
Covenants simultaneously and may not select extension of some, but not all, of
such covenants. In consideration of the Executive’s election to extend the
Non-Competition and Non-Solicitation Covenants, subject to Section 20, the
Executive shall be entitled to:

 



--------------------------------------------------------------------------------



 



          (a) receive from the Company an amount equal to his annual Base Salary
as of his termination date, for the Extension Period, payable through periodic
payments with the same frequency as the Company’s payroll schedule during the
Extension Period;

          (b) for the Extension Period, continue participation in the Company’s
health care, life and long-term disability plans, substantially on the same
basis that the Executive participated in such health care, life and long-term
disability plans prior to the termination of his employment; provided, however,
that benefits otherwise receivable by the Executive pursuant to this Section
12(b) shall be applied against the maximum period of continuation coverage
provided under Section 4980B of the Code (“COBRA Coverage”), if any;

          (c) receive an amount equal to the full payment of the Bonus Award for
the Extension Period, which shall be equal to (i) the Bonus Award for any
remainder of the second year following the fiscal year in which the Executive’s
employment terminates that the Executive would not have otherwise received
pursuant to Section 9(b)(iii)(C) and (ii) any applicable pro rata portion of any
Bonus Award for the third year following the fiscal year in which the
Executive’s employment terminates (such pro rata formula shall be determined
based on the number of months of service provided by the Executive during the
fiscal year in which his termination of employment occurs), in each case at the
greater of the annual Target Bonus or actual performance for such fiscal year(s)
in accordance with the then existing terms of such cash incentive compensation,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
day has arrived.

     Notwithstanding the foregoing, without limiting the applicability of
Section 9(h) or in any way affecting the right of the Company to seek equitable
remedies thereunder, in the event that the Executive breaches any of the
provisions of Sections 10, 11, 12, 13, 14 or 16, or engages in any activity that
would constitute a breach save for the Executive’s action being in a state where
Section 11 or 13 is not enforceable as a matter of law, then the Company’s
obligation to pay any remaining payments under this Section 12 that have not
already been paid to the Executive shall be terminated and within ten (10) days
of notice of such termination of payment, Executive shall return to the Company
the cash equivalent of all payments made and benefits provided under this
Section 12.

     13. Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and for a period ending
two (2) years after the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, disability, termination by
the Company or termination by the Executive, the Executive hereby covenants and
agrees that he shall not, directly or indirectly, individually or on behalf of
any other person or entity do or suffer any of the following:

          (a) hire or employ or assist in hiring or employing any person who has
been an employee, representative or agent of any member of the Company Group at
any time during the Executive’s employment or solicit, aid, induce or attempt to
solicit, aid, induce or persuade, directly or indirectly, such person to leave
his or his employment with any member of the Company Group to accept employment
with any other person or entity;

 



--------------------------------------------------------------------------------



 



          (b) directly or indirectly induce any person who is an employee,
officer or agent of the Company Group, or any of its affiliated, related or
subsidiary entities to terminate such relationship; or

          (c) solicit any customer of the Company Group, or any person or entity
whose business the Company Group had solicited during the one hundred and eighty
(180) day period prior to termination of the Executive’s employment, within the
Territory for purposes of business which is competitive to the Company Group.

          (d) For purposes of this Section 13, the term “solicit or persuade”
includes, but is not limited to, (i) initiating communications with an employee
of the Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his or her employment, and (iii) referring employees of the Company
Group to personnel or agents employed by competitors, suppliers or customers of
the Company Group.

     14. Developments.

             (a) The Executive acknowledges and agrees that he will make full
and prompt disclosure to the Company of all inventions, improvements,
discoveries, methods, developments, software, mask works, and works of
authorship, whether patentable or copyrightable or not, (i) which relate to the
Company’s business and have heretofore been created, made, conceived or reduced
to practice by the Executive or under his direction or jointly with others, and
not assigned to prior employers, or (ii) which have utility in or relate to the
Company’s business and are created, made, conceived or reduced to practice by
the Executive or under his direction or jointly with others during his
employment with the Company, whether or not during normal working hours or on
the premises of the Company (all of the foregoing of which are collectively
referred to in this Agreement as “Developments”).

             (b) The Executive further agrees to assign and does hereby assign
to the Company (or any person or entity designated by the Company) all of the
Executive’s rights, title and interest worldwide in and to all Developments and
all related patents, patent applications, copyrights and copyright applications,
and any other applications for registration of a proprietary right. However,
this Section 14(b) shall not apply to Developments that the Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities, or trade secret information and that does not, at the time of
conception or reduction to practice, have utility in or relate to the Company’s
business, or actual or demonstrably anticipated research or development. The
Executive understands that, to the extent this Agreement shall be construed in
accordance with the laws of any state or country which precludes a requirement
in an employee agreement to assign certain classes of inventions made by an
employee, this Section 14(b) shall be interpreted not to apply to any invention
which a court rules or the Company agrees falls within such classes.

             (c) The Executive further agrees to cooperate fully with the
Company, both during and after his employment with the Company, with respect to
the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments; provided, however, that the

 



--------------------------------------------------------------------------------



 



Executive shall not be required to incur or pay any costs or expenses in
connection with the rendering of such cooperation. The Executive will sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney, and do all things that the Company may
reasonably deem necessary or desirable in order to protect its rights and
interests in any Development.

             (d) The Executive further acknowledges and agrees that if the
Company is unable, after reasonable effort, to secure the Executive’s signature
on any such papers, any executive officer of the Company shall be entitled to
execute any such papers as the Executive’s agent and attorney-in-fact, and the
Executive hereby irrevocably designates and appoints each executive officer of
the Company as his agent and attorney-in-fact to execute any such papers on the
Executive’s behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

          15. Remedies. The Executive and the Company agree that the covenants
contained in Sections 10, 11, 12, 13 and 14 are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction any such covenant is not reasonable in any respect, such
court will have the right, power and authority to sever or modify any provision
or provisions of such covenants as to the court will appear not reasonable and
to enforce the remainder of the covenants as so amended. The Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of the Executive’s obligations under Sections 10, 11, 12, 13 and
14 would be inadequate and that damages flowing from such a breach may not
readily be susceptible to being measured in monetary terms. Accordingly, the
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies that the Company may have at law, in equity or under this
Agreement, upon adequate proof of the Executive’s violation of any such
provision of this Agreement, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage. Without
limiting the applicability of this Section 15 or in any way affecting the right
of the Company to seek equitable remedies hereunder, in the event that the
Executive breaches any of the provisions of Sections 10, 11, 12, 13 and 14 or
engages in any activity that would constitute a breach save for the Executive’s
action being in a state where any of the provisions of Sections 10, 11, 12, 13,
14 or this Section 15 is not enforceable as a matter of law, then the Company’s
obligation to pay any remaining severance compensation and benefits that has not
already been paid to Executive pursuant to Section 9 shall be terminated and
within ten (10) days of notice of such termination of payment, Executive shall
return all severance compensation and the value of such benefits.

     16. Continued Availability and Cooperation.

             (a) In the event of termination of the Executive’s employment, the
Executive shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future actual or threatened litigation or
administrative proceeding involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. This cooperation by the Executive
will include, but not be limited to:

 



--------------------------------------------------------------------------------



 



             (i) making himself reasonably available for interviews and
discussions with the Company’s counsel as well as for depositions and trial
testimony;

             (ii) if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as and to the
extent that the Company or the Company’s counsel reasonably requests;

             (iii) refraining from impeding in any way the Company’s prosecution
or defense of such litigation or administrative proceeding; and

             (iv) cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.

             (b) The Executive will be reimbursed by the Company for reasonable
travel, lodging, telephone and similar expenses, as well as reasonable
attorneys’ fees (if independent legal counsel is necessary), incurred in
connection with any cooperation, consultation and advice rendered under this
Agreement after the Executive’s termination of employment. The Executive shall
not unreasonably withhold the Executive’s availability for such cooperation,
consultation and advice.

     17. Dispute Resolution.

          (a) Any dispute between the parties under this Agreement will be
resolved (except as provided below) through informal arbitration by a single
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes conducted in Fairfax County, Virginia. Each
party will be entitled to present evidence and argument to the arbitrator. The
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 24 and only in the event the Company has not brought an
action in a court of competent jurisdiction to enforce the covenants in
Sections 10, 11, 12 13 or 14. The arbitrator will permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator will be conclusive and binding upon the parties and judgment upon the
same may be entered in any court having jurisdiction thereof. The arbitrator
will give written notice to the parties stating the arbitrator’s determination,
and will furnish to each party a signed copy of such determination. The expenses
of arbitration will be borne equally by the Company and the Executive or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that the Executive’s share of such expenses will
not exceed the maximum permitted by law. Any arbitration or action pursuant to
this Section 17 will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Virginia and, where applicable, federal
law, without giving effect to the principles of conflict of laws of such
Commonwealth.

          (b) Notwithstanding Section 17(a), the Company will not be required to
seek or participate in arbitration regarding any actual or threatened breach of
the Executive’s covenants in Sections 10, 11, 12 13 or 14, but may pursue its
remedies, including injunctive relief, for such breach in a court of competent
jurisdiction in Fairfax County, Virginia, or in the

 



--------------------------------------------------------------------------------



 



sole discretion of the Company, in a court of competent jurisdiction where the
Executive has committed or is threatening to commit a breach of the Executive’s
covenants, and no arbitrator may make any ruling inconsistent with the findings
or rulings of such court.

          18. Other Agreements. The provisions of this Agreement supersede the
provisions of the Prior Employment Agreement. No agreements other than the
agreements evidencing any grants of stock options, deferred shares and
restricted shares or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. To the extent there is a Change
of Control (as defined in the Change of Control Plan) of the Company,
compensation and benefits payable under this Agreement upon a termination of the
Executive’s employment will be reduced dollar for dollar (but not below zero) by
any compensation and benefits payable under the Change of Control Plan, it being
the intent that the Executive receive the greatest of the compensation and
benefits provided under the Change of Control Plan or this Agreement.

          19. Indemnification. The Company shall, to the fullest extent to which
it is empowered to do so by the General Corporation Law of Delaware, or any
other applicable laws, as from time to time in effect, and in the manner therein
provided, indemnify and hold harmless the Executive, through the duration of the
Employment Term and all statutory periods during which any such claim may be
brought or asserted, from and against any actual, threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, to which Executive is or is threatened to be made a
party by reason of the fact that he is or was a director, officer, employee or
agent of the Company. The Executive will be further covered by the
indemnification and limitations on liability of officers and directors provided
under the Company’s Certificate of Incorporation and By-laws and any separate
agreement between the Company and the Executive and/or any officers and
directors indemnification insurance policy now or hereafter paid for by the
Company.

          20. Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

          21. Successors and Binding Agreement.

             (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 



--------------------------------------------------------------------------------



 



             (b) This Agreement will inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

             (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 21(a) and 21(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by the Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 21(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

     22. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express or
UPS, addressed to the Company (to the attention of the Senior Vice President and
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

     23. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the Commonwealth of Virginia, without giving effect
to the principles of conflict of laws of such State.

     24. Validity/Severability. If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

     25. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12 ,13, 14, 15, 16, 17 and 19 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment for any reason
whatsoever.

     26. Representations.

 



--------------------------------------------------------------------------------



 



             (a) The Executive hereby represents that he is not subject to any
restriction of any nature whatsoever on his ability to enter into this Agreement
or to perform his duties and responsibilities hereunder, including, but not
limited to any covenant not to compete with any former employer, any covenant
not to disclose or use any non-public information acquired during the course of
any former employment or any covenant not to solicit any customer of any former
employer.

             (b) The Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.

             (c) The Executive further represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and as an employee
of the Company does not and will not breach any agreement with another party,
including without limitation any agreement to keep in confidence proprietary
information, knowledge or data the Executive acquired in confidence or in trust
prior to his employment with the Company, and that he will not knowingly
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

     27. Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. No waiver by either party hereto at any time of any breach by the other
party hereto or compliance with any condition or provision of this Agreement to
be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

     28. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

     29. Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.



   



  NEXTEL COMMUNICATIONS, INC.



  By: /s/ William E. Conway, Jr.
William E. Conway, Jr.
Chairman of the Board of Directors



  /s/ Timothy M. Donahue
Timothy M. Donahue

 